Case 20-30776-KRH   Doc 15    Filed 03/06/20 Entered 03/06/20 15:52:04   Desc Main
                             Document      Page 1 of 8
Case 20-30776-KRH   Doc 15    Filed 03/06/20 Entered 03/06/20 15:52:04   Desc Main
                             Document      Page 2 of 8
Case 20-30776-KRH   Doc 15    Filed 03/06/20 Entered 03/06/20 15:52:04   Desc Main
                             Document      Page 3 of 8
Case 20-30776-KRH   Doc 15    Filed 03/06/20 Entered 03/06/20 15:52:04   Desc Main
                             Document      Page 4 of 8
Case 20-30776-KRH   Doc 15    Filed 03/06/20 Entered 03/06/20 15:52:04   Desc Main
                             Document      Page 5 of 8
Case 20-30776-KRH   Doc 15    Filed 03/06/20 Entered 03/06/20 15:52:04   Desc Main
                             Document      Page 6 of 8
Case 20-30776-KRH   Doc 15    Filed 03/06/20 Entered 03/06/20 15:52:04   Desc Main
                             Document      Page 7 of 8
Case 20-30776-KRH   Doc 15    Filed 03/06/20 Entered 03/06/20 15:52:04   Desc Main
                             Document      Page 8 of 8
